Citation Nr: 0505744	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-26 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for skin rash diagnosed 
as poryphria cutanea tarda (PCT) to include as secondary to 
herbicide exposure.  

2.  Entitlement to service connection for fungal 
infection/skin rash other than porphyria cutanea tarda (PCT) 
to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for low-grade 
infections to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity to include as 
secondary to herbicide exposure.  

5.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity to include as 
secondary to herbicide exposure.  

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity to include as 
secondary to herbicide exposure.  

7.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity to include as 
secondary to herbicide exposure.  

8.  Entitlement to service connection for an undiagnosed 
illness manifested by skin rash (other than PCT).  

9.  Entitlement to service connection for an undiagnosed 
illness manifested by respiratory inflammation.  

10.  Entitlement to service connection for an undiagnosed 
illness manifested by right and left upper extremity swelling 
as due to a reaction from anthrax vaccine.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971 and from September 1990 to July 1991.  His service 
included service in Vietnam during the Vietnam War and in 
Southwest Asia during the Persian Gulf War.  He also had 
additional service in the Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the enumerated issues on appeal.  The veteran's VA form 9 
substantive appeal reflects his intent to appeal all the 
issues and he requested a hearing before the Board.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in December 2004.  The 
issues addressed at the hearing were those involving his 
claims for various skin rashes and fungal infections, 
peripheral neuropathy and the issue of a claimed reaction to 
anthrax injections.  Other issues remaining on appeal that 
were not addressed at the hearing will be discussed in the 
Remand portion of this case.

The issues regarding entitlement to service connection for 
peripheral neuropathy for all upper and lower extremities, 
for a skin/fungal condition other than a rash to include as 
due to herbicide exposure or undiagnosed illness and the 
issues of entitlement to service connection for low grade 
infection as due to herbicide exposure and a respiratory 
condition as due to an undiagnosed illness are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service included service in the Republic of 
Vietnam during the Vietnam War.

2.  The veteran is diagnosed with porphyria cutanea tarda, 
which is listed as a disease presumed to be related to Agent 
Orange exposure.  

3.  Competent medical evidence of a diagnosis of reaction to 
an anthrax inoculation is not of record.

4.  A left arm cellulitis shown in active service was acute 
and transitory and resolved without residuals.

5.  The veteran's right arm/elbow disorder has been 
attributed to known clinical diagnoses and not to an unknown 
illness, and there is no competent medical evidence relating 
the veteran's right arm/elbow disorder to service or any 
incident of service origin.


CONCLUSIONS OF LAW

1.  The veteran's porphyria cutanea tarda is presumed to be 
due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5102, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.303(d), 3.307, 3.309 (2004).

2.  Service connection for a disability resulting from an 
Anthrax inoculation was not incurred or aggravated during 
service, has not been related to service, and there is no 
legal entitlement to service connection for the same 
disability as due to an undiagnosed illness. 38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In letters dated in April 2001, 
August 2001 and October 2001 prior to the issuance of the 
rating, the RO advised the appellant of the evidence it had 
and what evidence was needed to prevail on his claim for 
benefits.  The letter specified that it had certain crucial 
evidence and discussed what additional evidence, including 
service medical records, VA and private medical records it 
would obtain in order to assist the appellant in prevailing 
on his claim.  Because the letters predated the rating, it is 
in compliance with the Court's determination in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, 18 Vet. App. 112, (June 24, 2004) (Pelegrini 
II).   He was notified of the responsibilities of the VA and 
the claimant in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to respond in a 
timely matter to the VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for her.  The appellant was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.

The appellant was again notified, by means of the discussion 
in the March 2002 rating decision, July 2003 statement of the 
case (SOC), and the January 2004 supplemental statement of 
the case (SSOC) of the applicable law and reasons for the 
denial of his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes the service 
records, VA examinations, VA and certain private medical 
records.  No current medical examination or opinion is 
required in this case.  There is no outstanding duty to 
obtain medical opinion in support of the appellant's claim 
for VA to discharge.  The veteran testified at a hearing 
before a member of the Board in December 2004; in conjunction 
with that hearing, additional medical evidence was submitted 
along with a waiver of review of RO consideration of such 
evidence.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection for skin - Agent Orange Exposure

The veteran has asserted that during his military service, he 
was exposed to Agent Orange, which caused at least one of his 
claimed skin conditions.  

Service personnel and medical records and the veteran's 
testimony support a finding that the veteran served in 
Vietnam.  The records include military orders reflecting that 
he was shipped to the Republic of Vietnam in December 1970.  
The veteran testified that he served aboard the U.S.S. Hornet 
in the vicinity of Vietnam and indicated that the ship 
carried Agent Orange as cargo.   He is noted to have been 
awarded the Vietnam Service Medal and Vietnam Campaign 
Medals, among others.  His service medical records from his 
Vietnam period of service reflect that he was treated in 
October 1970 for a brownish rash on the inner thighs and 
groin, diagnosed as tinea cruis.  The rest of the service 
medical records do not show evidence of skin rash problems.  
The service medical records from his second period of active 
service between 1990 and 1991 did not show any skin problems.  

The earliest post service records showing skin problems are 
shown in an August 1995 record showing a fungal infection of 
the skin for which he was using lotrisone.  A July 1997 
follow up record revealed that the veteran's fungal infection 
was on his toenails and right hand.  A rash all over his 
arms, face and legs was treated in July 1999 and thought to 
be poison ivy.  A September 1999 private medical record shows 
treatment for the veteran after he was stung by a yellow 
jacket on his right arm.  The medical history included a 
history of exposure to Agent Orange and history of chronic 
fungal infections treated with sporonex.  A November 1999 
treatment record reveals treatment for onychomycosis.  

A September 2000 VA registry examination revealed a history 
that included fungal skin infections of his nails.  
Examination of the skin revealed skin lesions in various 
forms of development on his upper extremities, with evidence 
of old scars but also erythematous macular/papular lesions 
with evidence of pruritic and excoriation with scab 
formation.  Also noted was onychomycosis of both feet.  

VA treatment records reflect that the veteran was repeatedly 
seen in the dermatology clinic for complaints of a rash in 
November and December 2000.  He complained of an itchy rash 
in November 2000 and gave a history of it having been present 
on his left side, the dorsum of his arms, both legs and scalp 
since 1991.   Examination revealed excoriated papules on the 
scalp and arms.  The assessment was dermatitis herpetiform 
versus porphryria versus prurigo nodularis.  Punch biopsy was 
done.  The November 2000 punch biopsy pathology report 
diagnosed PAS positive perivascular deposits of hyaline 
material present in the upper dermis, necrotic hemorrhagic 
blister; changes are consistent with porphyria.  

At a December 2000 visit he was described as having fragile 
skin on his dorsal forearms and often got erosions on his 
forearms and scalp.  Lesions were noted on the right dorsal 
forearm and scalp.  The December 2000 treatment note 
suggested that the biopsy was consistent with porphyria.  The 
porphyria of his plasma came out negative.  The physician 
believed that part of the veteran's skin damage and chronic 
erosions on the veteran's forearms were probably related to a 
neuropathy in his arms, and that he probably traumatized it 
without knowing it due to being unable to detect pain. 

On follow up in January 2001, the veteran was noted to have 
been asked to have plasma and 24 hour urinary porphyrin tests 
but only had a plasma porphyrin level which was within normal 
limits.  His skin biopsy had shown subepidermal separation, 
without evidence of basement membrane thickening.  The 
physician commented that the whole picture did not support a 
diagnosis of porphyria.  

A January 2001 follow up to the Registry examination noted 
the history of the veteran's punch biopsy having been 
consistent with porphyria.  The veteran was noted to be 
unaware of the formalization with the diagnosis of porphyria 
from his punch biopsy.  Findings of multiple lesions on the 
arms, legs and scalp were noted on examination.  

Private medical records from February 2001 reflect that the 
veteran was seen by a neurologist, who noted that the veteran 
may have a diagnosis of porphyria.  This record primarily 
addressed neurological symptoms.  

In August 2003 the veteran underwent a VA examination, which 
included a review of the claims file.  The examiner noted the 
history of the veteran having served in Vietnam aboard the 
U.S.S. Vega and the subsequent history of skin problems, and 
fungal infections.  He also gave a history of serving in the 
Persian Gulf, and having a worsening of skin conditions.  
Currently his complaints were of large sores on his forearm 
and scalp and a few on his lower extremities.  They would 
begin as a small papule, which he would scratch and would 
develop into a pustule and  progress to a large open 
ulceration that would take three to four weeks to heal.  He 
was noted to have had a skin biopsy test positive for PAS 
positive perivascular deposit of hyaline material present in 
upper dermas.  Changes were consistent with porphyria, 
although he had a serum test done that was apparently 
negative for porphryia and a urine test that was apparently 
lost, although the veteran reported that urine tests done by 
his private doctor were negative.  The examiner noted the 
findings from the January 2001 dermatology visit in which the 
doctor indicated the whole picture did not support a 
diagnosis of porphyria.  

Physical examination revealed a 1.5 by 1.0 centimeter area of 
telangiectsia on his cheek, which was flat, mildly white and 
flaking.  On his abdomen he had a domed papule, which was 1 
centimeter around.  On both forearms on the extensor surface, 
he had lesions in various states of excoriation and 
ulceration.  In particular, the left arm showed 1.0 to 1.5 
centimeter annular lichenified plaques with a fine white 
scale.  The right forearm had lesions of the same size that 
were more ulcerated and excoriated, although they did not 
appear infected.  Both arms showed numerous macules of 
hypopigmentation probably post inflammatory and in the upper 
arms there were several 1.0 to1.5 centimeter ulcerations 
and/or lichenified plaques.  The legs also reveled two 1.0 
to1.5 centimeter plaques that were lichenifed and were 
identical to those on his forearms.  His toenails were noted 
to be thickened, yellow and deformed, with debris under the 
lesions.  He had macerated areas between his fourth and fifth 
digits with flaking.  All ten toenails were onychotic.  

The assessment of the August 2003 VA examination revealed 
that the veteran had been seen by the dermatologist who had 
treated him in January 2001 and evaluated neurodermatitis 
with lichen planus chronicus of the arms.  The veteran was 
informed that his testing did not show porphyria cutanea 
tarda (PCT) as previously noted by the January 2001 
dermatology test.  No opinion was given as to the etiology of 
any skin disorder found in this examination.  

VA treatment records from 2004 reflect that a diagnosis of 
PCT was given for the veteran's skin disease.  Specifically, 
a September 2004 treatment record revealed the veteran to 
carry a diagnosis of PCT, which may be related to his time in 
service, with a history of Agent Orange exposure noted.  He 
was noted to undergo urine testing for his PCT and was 
advised to treat it through alcohol cessation and phlebotomy.  

The veteran testified at his hearing in December 2004 that 
his skin condition had been positively identified as 
pophryia.  He and his wife testified that he had never had 
skin problems of this nature prior to entering the service.  
He testified that he served aboard the U.S.S. Vega and 
carried Agent Orange aboard the ship, and cleaned it up when 
a canister of it broke open and spilled.  He also testified 
that the ship serviced several areas in Vietnam while he was 
aboard it.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004). The disease entity must be identified and shown to be 
chronic during service. In the absence of chronicity, 
continuity of symptomatology following discharge is required. 
38 C.F.R. § 3.303(b) (2004).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

Under the law in effect at the time the veteran initiated his 
claim, if a veteran served in Vietnam from January 9, 1962, 
to May 7, 1975, and develops a disease associated with 
herbicide exposure, exposure to the herbicide agent during 
active military, naval, or air service, is presumed. Service 
in Vietnam includes service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2004).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975.  Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2004).

The following diseases shall be service-connected, even 
though there is no record of such disease during service: 
Chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e) (2004).  Chronic lymphocytic 
leukemia was added effective October 16, 2003. 68 Fed.Reg. 
59,540 (October 16, 2003).

The Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).

A review of the evidence reflects a balance of positive and 
negative evidence as to whether the skin disease the veteran 
is diagnosed with is the presumptive disease PCT.  The 
November 2000 punch biopsy done by the VA diagnosed PCT, and 
the overall clinical picture supported a diagnosis of PCT, 
however the blood test was negative and the dermatologist in 
January 2001 opined that the whole picture did not indicate 
that the skin disease was PCT.  On the other hand, the most 
recent records of treatment from September 2004 reflect the 
veteran's diagnosis is indeed PCT.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Here, there is a balance of positive and negative competent 
medical evidence of record regarding the propriety of a  
diagnosis of PCT.  

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's skin disorder is poryphria cutanea tarda (PCT), a 
disease for which service connection is warranted on a 
presumptive basis based on herbicide exposure.  The evidence 
reveals that the veteran served in Vietnam during the Vietnam 
War, therefore such exposure is presumed.  None of the 
evidence suggests an intercurrent cause of his PCT that would 
rebut the presumption of causation due to Agent Orange 
exposure in service.

Accordingly, service connection is granted for poryphria 
cutanea tarda as secondary to herbicide exposure.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. Seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.

III.  Residuals of Anthrax Injection

The veteran contends that he is entitled to service 
connection for an undiagnosed illness claimed to be residuals 
of a reaction to an anthrax injection.  At his December 2004 
hearing he specifically testified that he developed swelling 
of both arms and they "broke out" as a reaction to anthrax 
injections.  

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004). The disease entity must be 
identified and shown to be chronic during service.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006. 38 C.F.R. § 3.317(a) (2004).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103 (Dec. 27, 2001). This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multi symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi symptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. These statutory 
amendments are effective from March 1, 2002. 38 U.S.C.A. §§ 
1117, 1118 (Effective and Applicability Provisions) (West 
2002).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 
(2004).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In this case, the veteran's service medical records show that 
he did receive an injection for anthrax in January and 
February of 1990, with no adverse reaction shown.  Other 
injection records from July 1989 for various other diseases 
other than anthrax likewise reflect no evidence of adverse 
reaction.  The records also reflect that the veteran was 
treated with Keflex for cellulitis of the left forearm, with 
swelling following a spider bite in May 1990.  

Post service records reflect no evidence of arm problems 
manifested by swelling until October 1998, when he was seen 
for an infected bursa of the right elbow and cellulitis of 
the right elbow.  He underwent a bursectomy and drainage of 
the right elbow in October 1998.  The postoperative diagnosis 
was infected olecranon bursa of the right elbow.  The 
pathology report diagnosed diffuse acute inflammation with 
necrosis in bursal sac.  The records contain no evidence as 
to the etiology of this right elbow infection.  A September 
1999 private medical record shows treatment for the veteran 
after he was stung by a yellow jacket on his right arm and 
developed swelling of the right forearm.  The diagnosis was 
venomous insect sting.  

The veteran testified in December 2004 that he developed 
swelling in both arms after he received anthrax injections 
during his Gulf War service.  He did not indicate whether he 
has a current problem involving swelling in his arms.  

Subsequent records reflect no medical evidence suggesting 
that the veteran has any residuals of a reaction to an 
anthrax injection, nor is there any medical evidence linking 
complaints of arm swelling to any incident in service.  

The evidence reflects that the cellulitis of the left arm 
with swelling treated in service following a spider bite in 
May 1990 was acute and transitory.   The subsequent records 
of treatment reflect treatment for problems involving a 
different arm than the one bitten in service, with no 
evidence linking the right arm problems to service.  Thus the 
Board finds that the preponderance of the evidence is against 
granting service connection for arm swelling/residuals of 
anthrax injections on a direct basis.  

Regarding the veteran's claim of an undiagnosed illness from 
residuals of anthrax injections, the Board notes that the 
right arm pathology was diagnosed in October 1998 as infected 
olecranon bursa of the right elbow.  Because the right arm 
pathology has been attributed to a known clinical diagnosis, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.

Accordingly, given that the complained-of disorder is due to 
a known clinical diagnosis, the Board finds that the claim of 
entitlement to service connection for a skin rash as a 
chronic disability resulting from an undiagnosed illness is 
legally insufficient under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, and must be denied. Sabonis v Brown, 6 Vet. App. 426, 
430 (1994).

Thus entitlement to service connection for a claimed 
undiagnosed illness manifested by arm swelling is neither 
warranted based on a direct basis or under the regulations 
governing undiagnosed illness.  


ORDER

Service connection for a skin disease diagnosed as poryphria 
cutanea tarda is granted.  

Service connection for an undiagnosed illness manifested by 
right and left upper extremity swelling as due to a reaction 
from anthrax vaccine is denied.  


REMAND

The veteran contends that he is entitled to service 
connection for a fungal infection/skin rash other than PCT, 
low grade infections and peripheral neuropathy involving both 
upper and lower extremities as secondary to herbicide 
exposure.  He also contends that he is entitled to service 
connection for an undiagnosed illness manifested by a skin 
rash (other than PCT) and respiratory inflammation.

A review of the evidence reflects that there is a question as 
to whether the veteran's peripheral neuropathy may be related 
to the now service connected PCT.  Such questions are raised 
in private treatment records from February 2001 where the 
private doctor discussed a possible relationship between the 
PCT and neuropathy.   

Regarding the veteran's claim for entitlement for a fungal 
infection/skin rash other than PCT, as well as the claim for 
entitlement to service connection for a skin rash as due to 
undiagnosed illness the Board notes that a VA examination is 
necessary to ascertain the etiology of the claimed skin 
disorder, in light of the finding of a fungal infection 
diagnosed as tinea cruis, and the subsequent post service 
records showing treatment for a fungal infection of the skin.  
The August 2003 VA examination is inadequate in that it 
failed to provide an opinion as to etiology of the skin 
disorders examined.  

Moreover, the veteran has testified in his December 2000 
hearing that he is currently receiving VA treatment for some 
of these claimed disorders and received private treatment 
with a Dr. Stokar between 1980 and 1990.  VA's duty to assist 
the veteran includes obtaining relevant medical records and a 
thorough and contemporaneous medical examination in order to 
determine the nature and extent of the veteran's disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).

Finally, regarding the issues of entitlement to service 
connection for low grade infections as due to herbicide 
exposure and for an undiagnosed illness manifested by 
respiratory inflammation, the Board notes that although the 
veteran perfected his appeal of these issues, he was 
inadvertently not provided an opportunity to testify about 
these issues.  He should be afforded the opportunity to 
address these issues in a hearing if he so desires.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should contact the veteran 
and request the veteran state in writing 
as to whether he wishes to have a hearing 
held for his appealed claims for 
entitlement to service connection for a 
respiratory disability and a disability 
manifested by low grade infections to 
include as secondary to an undiagnosed 
illness.  

2.  The VBA AMC should obtain VA medical 
records from the Pittsburgh VA facilities 
from 2004 to the present, to include 
Aspinwall Green and University Drive.  
The AMC should take all necessary steps 
to obtain any pertinent records that are 
not currently part of the claims folder 
and associate them with the claims 
folder.  The AMC should obtain a negative 
response if records are not available.

3.  The VBA AMC should take steps to try 
and obtain private medical records from 
the office of a Dr. Stokar from 1980 to 
1990.  The AMC should take all necessary 
steps to obtain any pertinent records 
that are not currently part of the claims 
folder and associate them with the claims 
folder.  The AMC should obtain a negative 
response if records are not available.

4.  After completion of #1-3 above, the 
AMC should schedule the veteran for a VA 
neurological and dermatology examinations 
to determine the nature and etiology of 
the veteran's claimed fungal disorder and 
peripheral neuropathy conditions.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner should address the 
following:

a.)  Does the veteran have a current 
fungal disability/skin disease other than 
PCT?  If so, is it as least as likely as 
not related to the tinea cruis diagnosed 
in service in 1970, or otherwise related 
to events in service to include exposure 
to Agent Orange?  If not, the examiner 
should address whether any skin disorder 
other than PCT is an undiagnosed illness 
attributable to the veteran's Gulf War 
Service.  

b)  Does the veteran have a current 
peripheral neuropathy affecting both the 
upper and lower extremities?  If so, is 
it as least as likely as not that the 
veteran has a peripheral neuropathy that 
is directly related to service, to 
include exposure to Agent Orange?

c)  It is as least as likely as not that 
any peripheral neuropathy shown that is 
caused or aggravated beyond natural 
progression by the service connected 
poryphria cutanea tarda?

d.)  Each opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


